        Case 6:18-cv-00733-MK      Document 57       Filed 01/12/21    Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF OREGON

                                EUGENE DIVISION



DEWAYNE BOWLIN,                                              Case No. 6:18 cv 00733-MK
                                                                                ORDER
             Plaintiff,

      v.


DITECH FINANCIAL LLC,
FEDERAL NATIONAL MORTGAGE
ASSOCIATION, and QUALITY
LOAN SERVICES CORPORATION
OF WASHINGTON,


            Defendants,
_______________________________________
AIKEN, District Judge.

      Magistrate    Judge    Mustafa      Kasubhai     has   filed    his    Findings   and

Recommendations (“F&R”) (Doc. 55) recommending that defendant Federal National

Mortgage Association’s Motion for Summary Judgment (Doc. 48) and defendant

Quality Loan Services Corporation of Washington’s Motion for Summary Judgment

(Doc. 51) should be granted.     This matter is now before me.              See 28 U.S.C. §

636(b)(1)(B) and Fed. R. Civ. P. 72(b).



Page 1 - ORDER
        Case 6:18-cv-00733-MK      Document 57     Filed 01/12/21   Page 2 of 2




      No objections were timely filed. Although this relieves me of my obligation to

perform a de novo review, I retain the obligation to “make an informed, final decision.”

Britt v. Simi Valley Unified Sch. Dist., 708 F.2d 452, 454 (9th Cir. 1983), overruled

on other grounds, United States v. Reyna-Tapia, 328 F.3d 1114, 1121–22 (9th Cir.

2003) (en banc). The Magistrates Act does not specify a standard of review in cases

where no objections are filed. Ray v. Astrue, 2012 WL 1598239, *1 (D. Or. May 7,

2012). Following the recommendation of the Rules Advisory Committee, the Court

review the F&R for “clear error on the face of the record[.]” Fed. R. Civ. P. 72 advisory

committee’s note (1983) (citing Campbell v. United States District Court, 501 F.2d

196, 206 (9th Cir. 1974)); see also United States v. Vonn, 535 U.S. 55, 64 n.6 (2002)

(stating that, “[i]n the absence of a clear legislative mandate, the Advisory Committee

Notes provide a reliable source of insight into the meaning of” a federal rule).

      The Court finds no clear error in Magistrate Judge Mustafa Kasubhai’s F&R.

Accordingly, the Court adopts the F&R (Doc. 55) in its entirety.            Defendants’

Motions for Summary Judgment (Docs. 48 & 51) are granted.

      IT IS SO ORDERED.

      Dated this 12th day January, 2021.



                                                            /s/Ann Aiken
                                                 _________________________________
                                                             Ann Aiken
                                                    United States District Judge




Page 2 - ORDER
